



Exhibit 10.19


SECOND AMENDMENT
to the
Dover Corporation
Pension Replacement Plan
(As Amended and Restated as of January 1, 2010)
WHEREAS, Dover Corporation (the “Corporation”) has heretofore adopted the Dover
Corporation Pension Replacement Plan, as amended and restated as of January 1,
2010 (the “Plan”); and
WHEREAS, the Benefits Committee of the Plan deems it advisable to amend the Plan
to make certain changes deemed desirable by the Benefits Committee.
NOW, THEREFORE, by virtue and in exercise of the power granted to the Benefits
Committee under Article 9 of the Plan, the Plan is hereby amended, effective as
of the date below written, by adding the following two new sentences at the end
of Section 7.05 of the Plan:
"A claimant must follow the claims procedure forth in this Section 7.05 (and
comply with all applicable deadlines established as part thereof) as a condition
to the receipt of any benefits claimed under the Plan, and as a condition to the
availability of any other relief under or with respect to the Plan. If a
claimant follows the claims procedure and his or her final appeal is denied, in
whole or in part, under this Section 7.05, he or she will have one year
following the date of the final determination of an appeal under this Section
7.05 to file a lawsuit with respect to that claim, and failure to meet the
one-year deadline will extinguish his or her right to file a lawsuit with
respect to that claim."


IN WITNESS WHEREOF, the Benefits Committee has caused this amendment to be
executed by its duly authorized member, this 28 day of November, 2016.




 
The Benefits Committee
 
By: /s/ Ivonne M. Cabrera






